                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@olgetreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369-6800
                                                                                           8
                                                                                               Attorneys for Defendants ResortStay International, LLC and
                                                                                           9   Starpoint Resort Group, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          11                                 FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          12   ROSALIND BROWN,                                       Case No.: 2:16-cv-02747-JAD-VCF
                                                         Telephone: 702.369.6800




                                                                                          13                         Plaintiff,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                            STIPULATION AND ORDER TO
                                                                                               vs.                                                     EXTEND TIME FOR DEFENDANTS
                                                                                          15                                                           TO FILE THE REPLY IN SUPPORT
                                                                                               RESORTSTAY INTERNATIONAL, LLC, a                       OF THEIR MOTION FOR SUMMARY
                                                                                          16   Nevada Limited Liability Company;                                JUDGMENT
                                                                                               STARPOINT RESORT GROUP, INC., A
                                                                                          17   Nevada Corporation,                                               (FIRST REQUEST)
                                                                                          18                         Defendant.
                                                                                          19
                                                                                                     Defendants ResortStay International, LLC and Starpoint Resort Group, Inc. (collectively,
                                                                                          20
                                                                                               “Defendants”) and Plaintiff Rosalind Brown (“Plaintiff”), by and through their undersigned counsel,
                                                                                          21
                                                                                               hereby stipulate and agree that Defendants’ Reply in Support of Their Motion for Summary
                                                                                          22
                                                                                          23   Judgment (“Reply”), which is currently due on May 13, 2019, be extended until May 31, 2019. This

                                                                                          24   request is submitted pursuant to LR 6-1, 6-2, 7-1 and 26-4.
                                                                                          25         There is good cause for this extension. The parties have recently engaged in settlement
                                                                                          26
                                                                                               discussions and those discussions are on-going. In order to conserve judicial resources as well as to
                                                                                          27
                                                                                          28
                                                                                                     have additional monies available for settlement purposes, the parties are requesting additional time
                                                                                                 1
                                                                                                 2   for Defendants to file their Reply.

                                                                                                 3          This Stipulation to Extend Time for Defendants to File The Reply in Support of Their Motion

                                                                                                 4   for Summary Judgment is not submitted for purposes of delay.
                                                                                                 5
                                                                                                            For all the reasons stated above, good cause exists to extend Defendants’ Reply deadline in
                                                                                                 6
                                                                                                     this matter.
                                                                                                 7
                                                                                                            Dated this 3rd day of May, 2019.
                                                                                                 8
                                                                                                 9   LAW OFFICES OF MICHAEL P. BALABAN                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                                                          STEWART, P.C.
                                          P.C.




                                                                                                10
                               & Stewart,




                                                                                                11          /s/ Michael P. Balaban                                /s/ Jill Garcia
                                   P.C.




                                                                                                     Michael P. Balaban                                   Anthony L. Martin
                                                                                      Parkway




                                                                                                12
                          Stewart,




                                                                                                     10726 Del Rudini Street                              Jill Garcia
                                                                                   Parkway




                                                                                                     Las Vegas, NV 89141                                  3800 Howard Hughes Parkway
                                                                          702.369.6800
                   Nash,&Smoak
                                                                               Hughes




                                                                                                13
                                                                               89169
                                                                              Tower


                                                                      702.369.6800




                                                                                                     Attorneys for Plaintiff Rosalind Brown               Suite 1500
                                                                           Hughes
                                                                           89169
                                                                          Tower




                                                                                                14                                                        Las Vegas, NV 89169
                                                                       Howard
                                                                       NV NV
                                                                       Fargo
            Nash, Smoak
                                                                   Howard
                                                                    Vegas,




                                                                                                                                                          Attorneys for Defendants ResortStay
                                                                    Fargo


                                                             Telephone:




                                                                                                15
                                                                 Wells

                                                                Vegas,
                                                                 3800




                                                                                                                                                          International, LLC,, and Starpoint Resort
                                                         Telephone:
                                                            Las Las
                                                             Wells
          Deakins,
                                                             3800




                                                                                                                                                          Group, Inc.
                                                           1500,




                                                                                                16
                                                       1500,
                                                     Suite




                                                                                                17
                                                 Suite
   Deakins,




                                                                                                                                                  ORDER
Ogletree,




                                                                                                18
                                                                                                            IT IS SO ORDERED.
                                                                                                19
                                                                                                                                                  UNITED
                                                                                                                                                  U.S.     STATES
                                                                                                                                                       DISTRICT    DISTRICT JUDGE JUDGE
                                                                                                                                                                JUDGE/MAGISTRATE
                                                                                                20                                                Dated: May 6, 2019.
                                                                                                21
                                                                                                                                                  DATE
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28

                                                                                                                                                      2
